PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                      ______

                         No. 18-2856
                           ______

              WILL EL, an adult individual;
            BEYSHAUD EL, an adult individual

                              v.

    CITY OF PITTSBURGH, a municipal Corporation;
    REYNE KACSUTA, Individually, and in her official
   capacities, as a police officer of the City of Pittsburgh;
    FRANK WELLING, Individually, and in his official
capacities, as a police officer of the City of Pittsburgh; RYAN
 WARNOCK, Individually, and in his official capacities, as a
     police officer of the City of Pittsburgh; DISTRICT
            ATTORNEY ALLEGHENY COUNTY


                               Frank Welling;
                              Reyne Kacsuta;
                              Ryan Warnock,
                                      Appellants
                           ______

      On Appeal from the United States District Court
         for the Western District of Pennsylvania
                 (D.C. No. 2-15-cv-00834)
         District Judge: Honorable Nora B. Fischer
                          ______

                 Argued April 24, 2020
 Before: PHIPPS, RENDELL and FISHER, Circuit Judges.

                (Filed: September 16, 2020)

Yvonne S. Hilton
Julie E. Koren [ARGUED]
City of Pittsburgh
Department of Law
414 Grant Street
313 City County Building
Pittsburgh, PA 15219
       Counsel for Appellants

Todd J. Hollis [ARGUED]
Hollis Law Offices
428 Forbes Avenue, Suite 505
Pittsburgh, PA 15219
       Counsel for Appellees

                          ______

                OPINION OF THE COURT
                        ______

FISHER, Circuit Judge.
        On a summer day in 2013, brothers Will and Beyshaud
El left a corner store in their neighborhood and encountered
Pittsburgh Police Lieutenant Reyne Kacsuta. The men were
unarmed and were not committing a crime. Nor did they flee




                                2
or resist Lieutenant Kacsuta or the five other officers who
quickly joined her. Nevertheless, the incident ended with
Officer Frank Welling slamming Will against a building and
taking him to the ground, and Officer Ryan Warnock
deploying his taser on Beyshaud.
       The brothers were convicted in state court of summary
disorderly conduct and summary harassment. They then sued
Lieutenant Kacsuta and Officers Welling and Warnock in
federal court, asserting Fourth Amendment excessive force
claims and state law assault and battery claims. The officers
moved for summary judgment, which the District Court
granted in part and denied in part. The officers appeal. We will
reverse the denial of summary judgment as to Lieutenant
Kacsuta and affirm the denial of summary judgment as to
Officer Welling. Because we lack jurisdiction to consider
whether the District Court erred in denying the motion as to
Officer Warnock, we will dismiss the appeal in part.



        On July 2, 2013, Lieutenant Kacsuta was in her cruiser
outside a convenience store in the Homewood neighborhood
of Pittsburgh. She saw Beyshaud and Will El leaving the store
and thought that Beyshaud was holding “a green foil object.”
El v. City of Pittsburgh, No. CV 15-834, 2018 WL 3707420, at
*3 (W.D. Pa. Aug. 3, 2018). Lieutenant Kacsuta suspected that
the object was synthetic marijuana, which reportedly was being
sold out of the store. She drove up to the brothers and asked to
speak to them, but they declined and walked away. With her
suspicions further heightened, she turned her car around to
follow them.
      Knowing that Officers Warnock and Welling were
nearby, Lieutenant Kacsuta called for backup. Then she got out




                               3
of her car and approached the brothers. They obeyed her
direction to sit down on the stoop of a vacant storefront, and,
at her request, Will gave her his identification. Will then
emptied his pockets onto the sidewalk and directed Beyshaud
to do the same because he wanted Lieutenant Kacsuta to know
that “they did not have anything on them and they were not
doing anything.” Id.
        The brothers did not have synthetic marijuana, but
Lieutenant Kacsuta thought they had left the store with a
tobacco product. Although Beyshaud was 18 years old, he did
not have identification—and without proof of his age,
Lieutenant Kacsuta suspected he might have made an underage
tobacco purchase. (Will’s identification, which he had showed
the lieutenant, confirmed he was over 18.)
       Officers Warnock and Welling arrived in less than two
minutes. Id. at *4. Neither of them knew why the Els were
detained, and Lieutenant Kacsuta did not direct them to make
sure the brothers remained seated. “Ultimately, five . . .
officers [including Warnock and Welling] reported to the
scene.” Id. A dashboard camera in one of the squad cars
recorded video of what happened next. The camera captured
clear images, and the resulting video has been exceedingly
helpful as we have studied the events at the heart of this case.
See JA72 (Video). The camera’s microphone picked up only
muffled and partial audio, see id.—but those involved
subsequently testified about was said, and their testimony does
not conflict with one another or with the video.
      With the Els sitting on the storefront stoop, Lieutenant
Kacsuta picked up Will’s identification from the ground,
looked at it, and tossed it back on the ground. Beyshaud
reached for his brother’s identification, but Lieutenant Kacsuta




                               4
stepped on it, preventing him from picking it up. The Els
complained that they were being harassed.
        Will testified that in response to his comment about
being harassed, Officer Welling said, “[D]o you want to know
what it feels like to be harassed?” Id. Will stood up to, as he
testified, “make sure the lieutenant heard what [Officer
Welling] said to me.” JA360. The video shows Will talking to
Officer Welling as each of the men gestured with a pointed
forefinger. The events that happened next cascaded quickly
and were over in about ten seconds.
       Will “took one or two small steps in the direction of
Lieutenant Kacsuta and Officer Warnock.” El, 2018 WL
3707420, at *4. Officer Welling then “grabbed Will . . . by his
wrist and neck and slammed him back into the wall of the
vacant storefront . . . and on to the pavement.” Id. Beyshaud,
who had still been sitting on the stoop, “immediately stood up,
turned towards Officer Welling, and attempted to punch [him]
and otherwise defend his brother.” Id. Officer Warnock reacted
to Beyshaud’s swing by “deploy[ing] his taser into
Beyshaud[’s] side . . . , causing Beyshaud . . . to fall to the
ground.” Id.
       When the dust settled, both brothers were lying on the
ground. They did not resist as six officers handcuffed and
arrested them. Beyshaud was taken to the hospital and then to
jail. Will went directly to jail and, after he was released, visited
the hospital emergency department for lower back pain. He
was told he had a contusion on his hip.
       The Allegheny County District Attorney initially
charged Will and Beyshaud with aggravated assault of a police
officer but later amended the charges to summary disorderly
conduct against Will, 18 Pa. Cons. Stat. § 5503(a)(4), and
summary harassment against Beyshaud, id. § 2709(a)(1). The




                                 5
brothers were tried jointly in the Allegheny County Court of
Common Pleas without a jury and were convicted. Neither
appealed his conviction, so the Common Pleas judgments are
valid and final.


       In 2015, the Els sued the City of Pittsburgh and several
police officers, including the three appellants: Lieutenant
Kacsuta, Officer Welling, and Officer Warnock. The
complaint asserted a 42 U.S.C. § 1983 claim for excessive
force in violation of the Fourth Amendment and a state law
claim for assault and battery. 1 In early 2018, after discovery,
the defendants filed a motion for summary judgment. On the
§ 1983 excessive force claim, the defendants argued that they
did not use excessive force, and if they did, they were entitled
to qualified immunity. On the state law assault and battery
claim, the defendants argued that for the same reasons the force
was not excessive, there was no assault and battery. The
District Court granted the motion as to the state law claim
against Lieutenant Kacsuta, and granted it in part and denied it
in part as to the § 1983 excessive force claim against her.
Conversely, the District Court denied the motion as to the state
law claim against Officer Warnock but granted it as to the
§ 1983 excessive force claim against him. Finally, the District
Court denied the motion as to both claims against Officer
Welling. The officers appeal.



       1
         The Els also brought a claim against the city for failure
to properly train, supervise, and reprimand Lieutenant Kacsuta.
The District Court granted summary judgment for the city on
this claim, El, 2018 WL 3707420, at *14-15, and it is not at
issue in this appeal.




                                6
        The District Court had jurisdiction under 28 U.S.C. §§
1331, 1343, and 1367. We have jurisdiction under 28 U.S.C. §
1291 to consider “‘a district court’s denial of a claim of
qualified immunity, to the extent that it turns on an issue of
law,” because it “is an appealable final decision’ under the
collateral order doctrine.” 2 Ziccardi v. City of Philadelphia,
288 F.3d 57, 61 (3d Cir. 2002) (quoting Mitchell v. Forsyth,
472 U.S. 511, 530 (1985)). When we review a denial of
summary judgment based on qualified immunity and there is a
video in the record “capturing the events in question,” we must
accept the trial court’s factual determinations unless they are
“blatantly contradicted” by the video. Scott v. Harris, 550 U.S.
372, 378, 380 (2007); see also Blaylock, 504 F.3d at 409
(where a district court “determines ‘that there is sufficient
record evidence to support a set of facts under which there
would be no immunity,’ we must accept that set of facts on
interlocutory review” (quoting Schieber v. City of
Philadelphia, 320 F.3d 409, 415 (3d Cir. 2003))). “Once we
accept the set of facts that the District Court found to be
sufficiently supported, . . . we may review the District Court’s
conclusion that the defendants would not be immune from
liability if those facts were proved at trial.” Id. Our review of
these questions of law is plenary. Schieber, 320 F.3d at 415.

       2
         The collateral order doctrine provides that an order is
final and appealable under 28 U.S.C. § 1291 “if it: ‘(1)
conclusively determine[s] the disputed question, (2) resolve[s]
an important issue completely separate from the merits of the
action, and (3) [is] effectively unreviewable on appeal from a
final judgment.’” Blaylock v. City of Philadelphia, 504 F.3d
405, 408 (3d Cir. 2007) (alterations in original) (quoting
Johnson v. Jones, 515 U.S. 304, 310 (1995)).




                               7
        This appeal also requires us to consider our own
jurisdiction, which we always have jurisdiction to do and
which we review on a plenary basis. In re Lipitor Antitrust
Litig., 855 F.3d 126, 142 (3d Cir. 2017), as amended (Apr. 19,
2017) (quoting United States v. Ruiz, 536 U.S. 622, 628
(2002)).
        We lack jurisdiction to consider Officer Warnock’s
argument that the District Court erred in denying his summary
judgment motion on the state law claim. In the District Court,
Officer Warnock and the other officers argued that they were
entitled to summary judgment on the state law claim because
the force they used was “reasonable and necessary and did not
rise to the level of assault and battery.” District Ct. Docket 106
at 2, ¶ 7. They invoked neither Pennsylvania official immunity
under 42 Pa. Cons. Stat. § 8546 nor qualified immunity. 3 A
denial of qualified immunity would have been an appealable
final order, Ziccardi, 288 F.3d at 61, and we have similarly
held that a denial of state immunity is an appealable final order
under the collateral order doctrine, Rivas v. City of Passaic,
365 F.3d 181, 193 (3d Cir. 2004). But, because there was no
denial of federal or state immunity, there was no immediately
appealable order. We therefore lack jurisdiction to address the
denial of summary judgment on the state law claim.




       3
         Had the officers raised qualified immunity as a defense
to the state-law claims, the argument would have failed,
because qualified immunity is a defense only to violations of
federal law under § 1983. Immunity from state law claims is
governed by the state’s immunity doctrine. In re City of Phila.
Litig., 49 F.3d 945, 957 (3d Cir. 1995).




                                8
         “Police officers, embodying the authority of the state,
are liable under [42 U.S.C.] § 1983 when they violate
someone’s constitutional rights, unless they are protected by
qualified immunity.” Curley v. Klem, 499 F.3d 199, 206 (3d
Cir. 2007). In the familiar qualified immunity analysis, the
court asks “(1) whether the officer violated a constitutional
right, and (2) whether the right was clearly established, such
that ‘it would [have been] clear to a reasonable officer that his
conduct was unlawful.’” Lamont v. New Jersey, 637 F.3d 177,
182 (3d Cir. 2011) (alteration in original) (quoting Saucier v.
Katz, 533 U.S. 194, 202 (2001), overruled on other grounds by
Pearson v. Callahan, 555 U.S. 223 (2009)). The court may
address the steps in either order. Pearson, 555 U.S. at 236.
       When considering whether a right was clearly
established, our “focus is on whether the officer had fair notice
that her conduct was unlawful,” so “reasonableness is judged
against the backdrop of the law at the time of the conduct.”
Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam)
(quoting Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (per
curiam)). Although there need not be “a case directly on point
for a right to be clearly established, existing precedent must
have placed the . . . constitutional question beyond debate.” Id.
(quoting White v. Pauly, 137 S. Ct. 548, 551 (2017) (per
curiam)).
       Here, the District Court ruled that Lieutenant Kacsuta
was not entitled to immunity with respect to part of the § 1983
excessive force claim against her, and that Officer Welling was
not entitled to immunity with respect to the entirety of the




                               9
excessive force claim against him. 4 We now explain why we
will reverse as to Lieutenant Kacsuta and affirm as to Officer
Welling.


        The excessive force claim against Lieutenant Kacsuta
is, specifically, a failure to intervene claim. It is predicated on
the allegation that she did not stop Officers Warnock and
Welling from using force on the El brothers. “[A] police officer
has a duty to take reasonable steps to protect a victim from
another officer’s use of excessive force,” but only “if there is a
realistic and reasonable opportunity to intervene.” Smith v.
Mensinger, 293 F.3d 641, 650-51 (3d Cir. 2002). Naturally

       4
          The officers argue that “[t]he District Court erred by
wading into the first prong of a qualified immunity [analysis]
only to determine [that] the question of [whether the force was
excessive] should be left to a jury.” Appellants’ Br. 13; see also
Reply Br. 7-9. This seems to boil down to a quibble with the
Court’s phrasing. For each defendant, at the first step of the
qualified immunity analysis, the Court considered whether “a
reasonable factfinder could conclude” there was a
constitutional violation. El, 2018 WL 3707420, at *11; see also
id. at *12, 13. That is not error. It is simply another way of
saying that, “[t]aken in the light most favorable to the party
asserting the injury, . . . the facts alleged show the officer’s
conduct violated a constitutional right”—which is precisely
what a court is required to determine at this step of the analysis.
Saucier, 533 U.S. at 201; see also Ziccardi, 288 F.3d at 60
(affirming denial of qualified immunity where, as here, the
district court “held that a reasonable jury could find” that the
defendants violated the plaintiff’s constitutional rights, and
that the right was “clearly established” (internal quotation
marks and citation omitted)).




                                10
enough, the duration of the incident is key to determining
whether there was a reasonable opportunity. There may be a
genuine issue of fact regarding a reasonable opportunity to
intervene where the allegedly excessive force lasts about
fifteen minutes, Baker v. Monroe Twp., 50 F.3d 1186, 1193 (3d
Cir. 1995), or where the event unfolds in multiple stages,
Smith, 293 F.3d at 644, 650 (plaintiff’s testimony created
dispute of material fact where he alleged he was “rammed . . .
into walls[,] . . . knocked . . . to the floor[,] . . . kicked and
punched[,] . . . pulled . . . to his feet,” and beaten some more
(internal quotation marks omitted)). By contrast, where an
incident is momentary, its “brevity” may “defeat[] [a] . . .
failure-to-intervene claim.” Ricks v. Shover, 891 F.3d 468, 479
(3d Cir. 2018) (no failure-to-intervene claim against a prison
supervisor where a guard allegedly made brief sexual contact
with an inmate, which had ended by the time the inmate called
for help).
        The District Court granted Lieutenant Kacsuta’s
summary judgment motion for her alleged failure to prevent
the tasing of Beyshaud because it was “quick, five seconds, and
without warning,” so “a reasonable factfinder could not
conclude that Lieutenant Kacsuta had a reasonable opportunity
to intervene.” El, 2018 WL 3707420, at *13. However, the
Court denied summary judgment for her failure to intervene in
taking Will down. It held that “a reasonable factfinder could
conclude that Lieutenant Kacsuta, mere feet away from Officer
Welling[,] . . . passively watched” and “elected not to”
intervene, and that she “stepped away from the altercation at
one point.” Id. The District Court also ruled that “it was clearly
established on July 2, 2013, that when a fellow officer employs
excessive force during an arrest or investigatory stop, failing to
intervene violates the suspect’s constitutional rights.” Id.




                               11
        We conclude that the video “blatantly contradict[s]” the
District Court’s finding regarding the failure to intervene
claim. Scott, 550 U.S. at 380. As Officer Welling took Will
down, Lieutenant Kacsuta took a few steps toward them and
then a few steps back, all within a matter of roughly five
seconds and while Officer Warnock, standing next to her,
deployed his taser on Beyshaud. JA72 (Video at 13:47:05-10).
Given the speed with which the incident ended, no reasonable
jury could conclude that Lieutenant Kacsuta had a realistic and
reasonable opportunity to intervene. See Williams v. City of
York, 967 F.3d 252, 258 (3d Cir. 2020) (“[W]here the trial
court’s determination that a fact is subject to reasonable dispute
is blatantly and demonstrably false, a court of appeals may say
so, even on interlocutory review.” (quoting Blaylock, 504 F.3d
at 414)). This fact pattern is more akin to Ricks, where the use
of force was momentary. 891 F.3d at 472, 479. It is less like
Baker, 50 F.3d at 1193-94, and Smith, 293 F.3d at 644, 652,
where a use of force lasted long enough to create a genuine
issue of fact regarding whether there was an opportunity to
intervene.
       The Els argue that the “entire incident” lasted about
twenty minutes, and therefore Lieutenant Kacsuta could have
intervened. Appellees’ Br. 24. However, the question is not
whether she had an opportunity to intervene in the “entire
incident,” but in Officer Welling’s use of force, which lasted
about five seconds. She did not, so the District Court erred in
denying her motion for summary judgment based on qualified
immunity. 5

       5
          Having concluded there was no constitutional
violation, we do not assess the other step of the qualified
immunity analysis: “whether the right was clearly established.”
Lamont, 637 F.3d at 182.




                               12
       The excessive force claim against Officer Welling is
predicated on his grabbing Will by the wrist and neck,
slamming him back into the wall of the vacant storefront, and
taking him to the ground. “To prevail on a Fourth Amendment
excessive-force claim, a plaintiff must show that a seizure
occurred and that it was unreasonable under the
circumstances.” Lamont, 637 F.3d at 182-83. “A seizure occurs
‘[w]henever an officer restrains the freedom of a person to
walk away.’” Rivas, 365 F.3d at 198 (alteration in original)
(quoting Tennessee v. Garner, 471 U.S. 1, 7 (1985)). There is
no dispute that there was a seizure here; the question is whether
it was reasonable.
        When determining the reasonableness of an allegedly
excessive use of force, “the standard is whether the police
officer’s ‘actions [were] objectively reasonable in light of the
facts and circumstances’ . . . , regardless of the officer’s intent
or motivation.” Id. (first alteration in original) (quoting
Graham v. Connor, 490 U.S. 386, 397 (1989)). We consider
factors including “the severity of the crime at issue, whether
the suspect[s] pose[] an immediate threat to the safety of the
officers or others, and whether [they are] actively resisting
arrest or attempting to evade arrest by flight.” Graham, 490
U.S. at 396. We also assess the physical injury to the plaintiff,
“the possibility that the persons subject to the police action are
themselves violent or dangerous, the duration of the action,
whether the action takes place in the context of effecting an
arrest, the possibility that the suspect may be armed, and the
number of persons with whom the police officers must contend
at one time.” Sharrar v. Felsing, 128 F.3d 810, 822 (3d Cir.
1997), abrogated on other grounds by Curley, 499 F.3d at 209-
11.




                                13
       The District Court found that Will’s actions—“standing
up and taking one or two small steps towards Lieutenant
Kacsuta, located a few feet away”—were “not performed in a
threatening manner,” taking place as they did during “an
investigatory stop first for suspicion of possession of synthetic
marijuana and then for illegal sale/possession of cigarettes.”
El, 2018 WL 3707420, at *11. “Accordingly,” the Court held,
“a reasonable factfinder could conclude” that Officer Welling
“grabbing Will . . . by [the] wrist and neck and slamming him
into the wall of the vacant storefront and on to the pavement
was unreasonable and constituted an excessive use of force” in
violation of the Fourth Amendment. Id. The District Court then
concluded that case law clearly established an individual’s
“right to be free from the use of excessive force by police”
where, “during an investigatory stop for a minor offense, [he]
stands up and takes one or two small steps towards a police
officer, standing a few feet away, in a non-threatening
manner.” Id.
        The District Court relied on a broader set of opinions
than it should have when determining that the right was clearly
established. Nevertheless, we will affirm because the right was
clearly established by applicable case law and a reasonable jury
could conclude it was violated.
             1. Violation of a constitutional right
        Officer Welling argues that the District Court’s
definition of the right was erroneous because Will’s conduct
was not necessarily non-threatening: after standing up, he did
not sit down when officers directed him to, and he “point[ed]
at various people in a vigorous manner.” Appellants’ Br. 23.
The thrust of this argument seems to be that “the situation was
tense and uncertain” and that the District Court erroneously
concluded there was a genuine issue of material fact regarding




                               14
whether Will’s conduct was threatening. Appellants’ Br. 24.
“[W]e generally lack jurisdiction to review the genuineness of
this kind of [factual] dispute” on interlocutory appeal from a
denial of immunity. Williams, 967 F.3d at 262.
       Although we would not be required to defer to the
District Court if the video showed its conclusion was “blatantly
and demonstrably false,” id. (quoting Blaylock, 504 F.3d at
414; emphasis omitted), the District Court’s finding that Will
was non-threatening is not blatantly contradicted by the video,
see JA72 (Video at 13:45:48-13:47:13). The video clearly
shows what happened between the police and the Els, and we
have studied it extensively. Indeed, viewing the facts in “the
light depicted by the video[],” Scott, 550 U.S. at 381, confirms
that the District Court did not make any demonstrably false
findings about how the events unfolded. See JA72 (Video at
13:45:58-13:50:00).
        The District Court correctly concluded that, taking the
facts in the light most favorable to Will, a jury could conclude
there was a violation of his right to be free from the
unreasonable use of force. The factors laid out in Graham v.
Connor, 490 U.S. at 386, and Sharrar, 128 F.3d at 822, show
why. Under the Graham factors, the potential crime at issue
(underage purchase of tobacco) was not severe; the Els did not
pose an immediate safety threat; and they were neither resisting
arrest nor trying to flee. See 490 U.S. at 396. Under the Sharrar
factors, the Els were not violent or dangerous; they were
unarmed; they were outnumbered six to two; and the situation
unfolded over a few minutes, not a few tense and dangerous




                               15
seconds. 6 See 128 F.3d at 822. The final Sharrar factor,
physical injury to the plaintiff, weighs in Will’s favor, because
he sustained a hip contusion—although the injury is relatively
minor. See id.
       The dissent disagrees with the definition of the right at
issue, maintaining that the definition is not specific enough and
should encompass facts not found by the District Court. We
agree that the right must be defined with specificity. See, e.g.,
Kisela, 138 S. Ct. at 1152-53. Here, however, the District Court
followed that directive and did not speak at “a high level of
generality.” See Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011).
Moreover, the presence of the video in the record does not
permit us to embark upon our own factfinding exercise. Rather,
as noted, “we must accept [the] set of facts” the District Court
found, Blaylock, 504 F.3d at 409, unless the video “quite
clearly contradicts” them, Scott, 550 U.S. at 378.

       6
         Although, as explained above, the relevant time frame
for Lieutenant Kacsuta to potentially intervene was limited to
the few seconds of Officer Welling’s sudden use of force, the
question here is different and the relevant time frame is
different. The question is whether Will’s right not to be
slammed and taken down was violated. The relevant time
frame is Officer Welling’s entire involvement in the encounter,
which was a few minutes, not just a few seconds. Those
minutes allowed Officer Welling to know that the Els were
unarmed and to understand that they believed they were being
harassed. This is unlike a case where an officer had “‘mere
seconds to assess the potential danger’ posed by [an] armed
and non-compliant plaintiff” and his “interaction with [the
plaintiff] was over within seconds of his arrival on the scene.”
James v. N.J. State Police, 957 F.3d 165, 172 (3d Cir. 2020)
(quoting Kisela, 138 S. Ct. 1153).




                               16
        Officer Welling and the dissent believe that the
articulation of the right should include that Will “point[ed] at
an officer, and ignore[d] a gesture to sit back down.” Dissent,
Part I. The District Court made no findings to that effect. El,
2018 WL 3707420, at *4. While it may be one interpretation
of what happened, another interpretation could be that Will
was merely gesturing, as was Officer Welling, with no
apparent intent or direction. The dissent also believes that the
right should include the fact that when Officer Welling pushed
Will back, he did “not los[e] his footing.” But the video does
not clearly contradict the District Court’s finding that Officer
Welling slammed Will “back into the wall of the vacant
storefront . . . and on to the pavement.” Id. The video shows
that as Officer Welling pushed Will back, one of Will’s feet
extended forward and the other remained under him while his
body lowered to the ground. For a few moments, he seemed to
be supported by the wall. He then sank to the pavement with
Officer Welling still holding his wrist and, apparently,
supporting his weight at least partially. JA72 (Video at
13:47:05-10). None of this video evidence blatantly contradicts
the District Court’s findings about these moments. Scott, 550
U.S. at 379-80.
        Scott’s rule, permitting us to disregard factual findings
that no reasonable jury could believe, is “a narrow exception
to the limits . . . on our jurisdiction” on review of a denial of
qualified immunity. Williams, 967 F.3d at 258; see also id. at
262 (reiterating principle that “we generally lack jurisdiction
to review the genuineness of [a factual] . . . dispute”). We
should apply Scott’s narrow exception carefully and strictly,
rather than viewing it as an invitation to find our own facts.
Therefore, the dissent’s preferred articulation of the right at
issue is not available to us within the limits of our jurisdiction.




                                17
        A final point regarding the definition of the right:
Officer Welling is correct that “an action under section 1983
[may] not be maintained on the basis of events leading to a
conviction which has not been reversed . . . if a judgment in
favor of the plaintiff in the civil case would imply that the
conviction was invalid.” Nelson v. Jashurek, 109 F.3d 142, 144
(3d Cir. 1997) (citing Heck v. Humphrey, 512 U.S. 477, 485-
87 (1994)). The District Court’s definition of the right,
however, does not implicitly undermine Will’s disorderly
conduct conviction. Will was convicted of “creat[ing] a
hazardous or physically offensive condition” with “intent to
cause public inconvenience, annoyance or alarm.” 18 Pa. Cons.
Stat. § 5503(a)(4). Therefore, his § 1983 claim would be barred
by Heck if, in order to prevail, he needed to demonstrate that
he did not do so. But, even if an individual is engaged in
disorderly conduct, there still could be a level of responsive
force that is reasonable and a level that is “excessive and
unreasonable.” See Nelson, 109 F.3d at 145. Viewing the facts
in the light most favorable to Will, a jury could conclude that
Officer Welling’s use of force was objectively unreasonable,
even taking Will’s disorderly conduct into account.
              2. Clear establishment of the right
        Plaintiffs may show that a right is clearly established by
“point[ing] either to ‘cases of controlling authority in their
jurisdiction at the time of the incident’ or to ‘a consensus of
cases of persuasive authority.’” al-Kidd, 563 U.S. at 746
(Kennedy, J., concurring) (quoting Wilson v. Layne, 526 U.S.
603, 617 (1999)). In the absence of controlling authority from
the Supreme Court or this Court, the District Court correctly
looked to excessive force cases from our sister Circuits that
involve police use of non-deadly force on unarmed,
uncooperative citizens who were not suspected of serious
crimes. El, 2018 WL 3707420, at *11. These cases establish a




                               18
consensus that such an individual has the right not to be taken
to the ground during an investigatory stop when he stands up
and takes one or two small steps towards a police officer who
is standing a few feet away.
        In Deville v. Marcantel, 567 F.3d 156, 161 (5th Cir.
2009) (per curiam), the plaintiff was pulled over for speeding.
She said she was following the speed limit, swore, refused to
get out of her car, and rolled up her window. Id. Officers
smashed the window, pulled her out of the car, threw her up
against it, and handcuffed her. Id. at 162. The district court
granted summary judgment to the officers on the plaintiff’s
§ 1983 excessive force claim based on qualified immunity, and
the Fifth Circuit reversed. Id. at 164, 167-69.
        In Shreve v. Jessamine County Fiscal Court, 453 F.3d
681, 683-84 (6th Cir. 2006), the police went to the plaintiff’s
home to execute an arrest warrant for a misdemeanor, but she
hid in a closet and disobeyed orders to come out. Id. at 683-84.
The officers pepper sprayed her, and when she refused to
present her hands for cuffs, they struck her with a stick and
repeatedly took a knee to her back. Id. at 686. The district court
granted summary judgment to the officers, but the Sixth Circuit
reversed, holding that they were not entitled to qualified
immunity. Id. at 683, 688.
        In Montoya v. City of Flandreau, 669 F.3d 867, 869 (8th
Cir. 2012), police were called to a home where a man and
woman were arguing. The woman “raised her right hand in a
fist and took a step forward toward [the man].” Id. at 870. The
officers attempted to handcuff her, and when she resisted,
swept her leg from under her so that she fell to the ground. Id.
at 869. The plaintiff broke her leg in the fall. Id. at 870. The
district court granted summary judgment to the officer who
swept the plaintiff’s leg, concluding that he was entitled to




                               19
qualified immunity. Id. at 870. The Eighth Circuit reversed. Id.
at 871-73.
        In Thornton v. City of Macon, 132 F.3d 1395, 1398
(11th Cir. 1998) (per curiam), a woman called the police to
retrieve a mattress from the apartment of a man with whom she
once lived. The man refused to return the mattress and told the
police to leave. Id. The police persuaded him to open the door
and then “charged into the apartment[,] . . . . threw [him] to the
floor, cuffed his hands behind his back, picked him up by his
arms, dragged him outside and shoved him into a police car.”
Id. His bystanding friend was treated similarly. Id. The district
court denied the officers’ summary judgment motions, ruling
that they were not entitled to qualified immunity. Id. at 1397.
The Eleventh Circuit affirmed. Id. at 1400.
       These cases from our sister Circuits establish a
“consensus . . . of persuasive authority,” al-Kidd, 563 U.S. at
742 (quoting Wilson, 526 U.S. at 617), that an unarmed
individual who is not suspected of a serious crime—including
one who is verbally uncooperative or passively resists the




                               20
police—has the right not to be subjected to physical force such
as being grabbed, dragged, or taken down. 7
       Officer Welling argues that even if Will had a Fourth
Amendment right to be free of the kind of force he used, that
right was not clearly established in July 2013, when the
incident took place. To support this argument, he launches
various attacks on the cases the District Court relied on—but
none of these attacks succeed in dismantling the consensus of
persuasive authority.
       First, Officer Welling argues that two of the cases were
published in 2017 and, therefore, cannot clearly establish
Fourth Amendment rights as of 2013. He is correct that the
question is what the case law held “at the time of the incident.”

       7
         The dissent states that our holding places “unrealistic
expectations” on Officer Welling because he “was supposed to
realize – in an instant, from four factually dissimilar out-of-
circuit decisions – that a grab-and-shove-to-secure under these
circumstances was clearly established as unconstitutional.”
Dissent, Part II. We disagree that the out-of-circuit cases are
factually dissimilar, as they involve unarmed individuals who
were not suspected of a serious crime and were uncooperative
or passively resistant. More fundamentally, the dissent’s
criticism takes issue not with our opinion, but with the
qualified immunity analysis itself. It is black-letter law that an
officer is not protected from suit when he or she acts in a way
that runs against “a robust consensus . . . of persuasive
authority,” al-Kidd, 563 U.S. at 742 (quoting Wilson, 526 U.S.
at 617), regarding what conduct violates the Constitution. If it
were too much to ask an officer to know constitutional
principles established by a consensus of cases from outside his
or her Circuit, the Supreme Court would need to solve that
problem.




                               21
al-Kidd, 563 U.S. at 746 (Kennedy, J., concurring) (quoting
Wilson, 526 U.S. at 617). However, the District Court’s
citation of two 2017 cases does not mean that the right was not
clearly established in 2013. The Court took care to note that
each of the 2017 cases relied on pre-2013 case law. See El,
2018 WL 3707420, at *11 (noting that Smith v. City of Troy,
874 F.3d 938, 945 (6th Cir. 2017) (per curiam), relied on a
2006 case, Shreve, 453 F.3d at 687, and Hanks v. Rogers, 853
F.3d 738, 747 (5th Cir. 2017), relied on a 2009 case, Deville,
567 F.3d at 167-69). 8
       Officer Welling is also correct that unpublished cases,
which are not binding, cannot establish a right. See, e.g., 2d
Cir. L.R. 32.1.1(a); 3d Cir. I.O.P. 5.7. And, as Officer Welling
notes, the District Court relied on two unpublished decisions.
El, 2018 WL 370742, at *11 (citing Weather v. City of Mount
Vernon, 474 F. App’x 821 (2d Cir. 2012), and Santini v.
Fuentes, 739 F. App’x 718 (3d Cir. 2018)). Still, the District
Court’s citation to these cases is neither here nor there. As we
discuss above, a consensus of persuasive authority clearly
established the right.


       8
         The District Court may have cited the 2017 cases
because of their factual similarities to this case, intending to
show that the Fifth and Sixth Circuits had held that the case
law clearly established, based on pre-2013 cases, the right of
an individual in Will’s situation not to be taken to the ground.
See Hanks, 853 F.3d at 742-43 (plaintiff made a “small lateral
step” with his empty hands visible to the officer, and the officer
struck his upper back in a “half spear” and forced him to the
ground); Smith, 874 F.3d at 942 (plaintiff was not following
police instructions, and officer “took [him] to the ground with
a leg sweep”).




                               22
        Officer Welling’s remaining arguments about the lack
of a clearly established right are also unpersuasive. It is
irrelevant that Montoya comes from the Eighth Circuit, which
is “geographically distant” from the Third. Appellants’ Br. 25.
The “robust consensus of cases of persuasive authority,” al-
Kidd, 563 U.S. at 742 (internal quotation marks omitted), need
not be from nearby courts. Nor is Montoya distinguishable on
the basis that the officer and the plaintiff were standing ten to
fifteen feet apart, 669 F.3d at 872, unlike Officer Welling and
Will, who were one or two steps apart. Officer Welling implies
that he was in more danger than the officers in Montoya, but
there, the two officers were outnumbered by four civilians. Id.
at 869. Here, the reverse was true—the six officers
significantly outnumbered the two El brothers, El, 2018 WL
370742, at *4. Therefore, Montoya cannot be distinguished
away based on relative danger.
       Officer Welling also argues that Thornton could not
establish a right because a later Eleventh Circuit case
commented that it is unclear whether the problem in Thornton
was the use of excessive force or the use of any force at all.
Jackson v. Sauls, 206 F.3d 1156, 1171 n.20 (11th Cir. 2000).
We disagree that Thornton is unclear; it holds
straightforwardly that “[u]nder the circumstances, the officers
were not justified in using any force.” 132 F.3d at 1400. But
regardless, Thornton helps to establish the right of an unarmed,
uncooperative individual, who is not suspected of a serious
crime, to be free from being dragged, slammed, or taken to the
ground.
       For his part, Will argues that we should affirm on an
alternative ground—that his right to be free of the kind of force
Officer Welling used is clearly established by the excessive
force factors provided in Graham, 490 U.S. at 396, and our
opinion in Sharrar, 128 F.3d at 822. The factor-based tests of




                               23
Graham and Sharrar, however, are “cast at a high level of
generality” and “can clearly establish the answer, even without
a body of relevant case law,” only “in an obvious case.”
Brosseau, 543 U.S. at 199 (internal quotation marks omitted).
We have concluded that cases are obvious, and that general
standards clearly establish a right, in extreme situations such
as when lethal force is used, Russell v. Richardson, 905 F.3d
239, 252 (3d Cir. 2018), or when a high school teacher sexually
harassed and assaulted students, Stoneking v. Bradford Area
Sch. Dist., 882 F.2d 720, 727 (3d Cir. 1989).
       This case does not present that kind of situation, but the
Graham and Sharrar factors nevertheless buttress the robust
consensus of persuasive authority from our sister Circuits. As
discussed above, the factors all tend to show that Officer
Welling’s force was excessive: there was no serious crime, no
immediate safety threat, and no resistance or flight by the Els;
they were not armed and were significantly outnumbered. See
Graham, 490 U.S. at 396; Sharrar, 128 F.3d at 822. While we
would not hold that these factors, by themselves, clearly
established Will’s right to be free of the kind of force Officer
Welling used, they support the consensus of cases that show
clear establishment of the right.
       The dissent disagrees with our analysis of the Graham
and Sharrar factors, asking, for example, “Do not standing
suspects pose more of a safety and flight risk than seated
suspects?” Dissent, Part II. Perhaps, but the threat posed by an
unarmed individual surrounded by police is minimal, even if
he is standing. The dissent discounts the officers’ six-to-two
advantage over the Els, saying that only three officers were
standing nearby and one of them, Lieutenant Kacsuta, was
shorter than the Els. This disregards the realities of the situation
and considerably undersells the officers’ capabilities. All of the
officers were close enough to lend a hand if needed. See JA72




                                24
(Video at 13:47:05-17, showing other officers running up as
Officer Welling took Will down). In addition, we have no
doubt that even police officers of relatively small stature have
the training and tools to subdue citizens of all sizes. 9 To
support the assessment that the Els were in fact violent or
dangerous, the dissent points to the fact that Beyshaud swung
at Officer Welling, but that was after Officer Welling grabbed
Will by the wrist and neck. The information Officer Welling
had when deciding whether to use force in the first place was
the brothers’ behavior to that point—and their behavior was
not violent or dangerous, only indignant.
                           * * *
        Many police excessive force cases arise from dangerous
situations with multiple unknowns, such as when a plaintiff
flees in his car through a neighborhood with heavy pedestrian
traffic, Davenport v. Borough of Homestead, 870 F.3d 273,
280 (3d Cir. 2017), or is “running in close proximity to [a]
shooting” and disregards orders to get to the ground, Williams,
967 F.3d at 260. This is not one of those situations. Viewing
the facts in the light most favorable to Will, as we must, the
danger to the police and the community was virtually nil.
Officers approached two young men who were not engaged in
any facially suspicious behavior; they were leaving a corner
store. It became clear almost immediately that the men were
not armed and that if any offense was being committed, it was,
at most, an underage tobacco purchase. The men were upset to
be stopped and said so. They did not flee. They were

       9
         Lieutenant Kacsuta had a long career with the
Pittsburgh police prior to 2013; clearly, her height was not a
hindrance to her performance of her duties. See El, 2018 WL
3707420, at *5 (noting that Kacsuta had attained the rank of
sergeant as of 2003).




                              25
outnumbered six to two. One of them created a hazardous or
offensive condition by standing up and taking a few small
steps. Under these circumstances, a jury could conclude that
taking Will down was an unreasonable use of force. And a
consensus of cases from our sister Circuits establishes that in a
situation like this, a plaintiff has the right not to be taken to the
ground.
        In reaching this conclusion, we are mindful that
reasonableness “must be judged from the perspective of a
reasonable officer on the scene, rather than with the 20/20
vision of hindsight.” Graham, 490 U.S. at 396. There must be
“allowance for the fact that police officers are often forced to
make split-second judgments—in circumstances that are tense,
uncertain, and rapidly evolving—about the amount of force
that is necessary in a particular situation.” Id. at 396-97. Officer
Welling may have been called upon to make a split-second
decision when Will stood up and took a few steps, but his
decision was made with the knowledge that Will was unarmed
and outnumbered.
     For these reasons, Officer Welling is not entitled to
summary judgment based on qualified immunity.


       We will reverse the denial of summary judgment on the
excessive force claim against Officer Kacsuta, affirm the
denial of summary judgment on the excessive force claim
against Officer Welling, dismiss the portion of the appeal
related to the denial of summary judgment on the state law
claim as to Officer Warnock, and remand for further
proceedings.




                                 26
El v. City of Pittsburgh, No. 18-2856

PHIPPS, Circuit Judge, concurring in part and dissenting in
part.

        I agree with the Majority Opinion’s reversal of the
District Court’s order with respect to Lieutenant Reyne
Kacsuta. I also agree with the jurisdictional dismissal of
Officer Ryan Warnock’s appeal because qualified immunity
does not apply to state-law tort claims. But in two respects I
part ways with the Majority’s affirmance of the order denying
qualified immunity to Officer Frank Welling at summary
judgment. First, I do not believe that the Majority Opinion
articulated the putative constitutional right at issue with the
high level of specificity required for the qualified immunity
analysis. Second, in my view, it is far from clearly established
that Officer Welling’s use of force against Will El – a grab-
and-shove-to-secure, which resulted in a bruise on the hip –
was unconstitutionally excessive. Thus, I respectfully dissent
in part and would reverse the order denying qualified immunity
to Officer Welling.

I.     THE MAJORITY OPINION DOES NOT DEFINE THE
       CONSTITUTIONAL RIGHT AT ISSUE WITH THE HIGH LEVEL
       OF SPECIFICITY REQUIRED FOR THE QUALIFIED
       IMMUNITY ANALYSIS.

       Because “qualified immunity protects ‘all but the
plainly incompetent or those who knowingly violate the law,’”
Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (citation omitted),
the contours of the asserted constitutional right must be
articulated with specificity. And if precedent does not make
clear to “every reasonable officer” that certain conduct is
unlawful in a particular circumstance, then an officer taking
action in that situation is entitled to qualified immunity.
District of Columbia v. Wesby, 138 S. Ct. 577, 590, 592 (2018).
Thus, defining the right at issue with specificity is critical for
evaluating whether every reasonable officer would know that
certain conduct is unlawful under the circumstances. Such
specificity is “particularly important in excessive force cases.”
City of Escondido v. Emmons, 139 S. Ct. 500, 503 (2019).

        I do not believe that the Majority Opinion articulates the
putative constitutional right with the requisite level of
precision. The Majority describes the Fourth Amendment right
in this way:

       The right of an unarmed individual not to be
       taken to the ground during an investigatory stop
       when he stands up and takes one or two small
       steps towards a police officer who is standing a
       few feet away.

Maj. Op. at III.B.1 (alteration omitted); see also id. at III.B.2.
But that articulation ignores important facts. It does not
mention that Will El arose and extended an arm to point at an
officer at close range. It also neglects that Officer Welling
gestured for Will to sit down and that Will refused to. And
Officer Welling did not initially take Will to the ground.
Before the situation escalated, Welling grabbed and pushed
Will back into a boarded-up window with Will maintaining his
footing.

       Each of those aspects of the incident can be seen from
dashboard camera video, which provides a basis for reviewing
an officer’s use of force. See Scott v. Harris, 550 U.S. 372,




                                2
378-81 (2007). During the detention, the El brothers, Will and
Beyshaud, were seated on a step, curb-height elevated from the
sidewalk, and while narrow in depth, the ledge spanned the
frontage of an entrance to a boarded-up building. As they sat,
the El brothers were facing the officers, and they had their
backs to the building. At one point, Will complained to Officer
Welling that the police were harassing him. After Officer
Welling responded, Will stood up and extended his arm toward
Officer Welling, who gestured for him to sit down. Ignoring
that gesture, and instead of sitting down, Will turned away
from Officer Welling and toward Lieutenant Kacsuta,
shuffling his feet one or two times. At that moment, Welling
grabbed Will by both the neck and wrist and pushed him so
that his back was against the boarded-up window. One of
Will’s feet was on the ledge, and the other remained on the
sidewalk.

       The situation escalated from there. Beyshaud arose and
attempted to punch Officer Welling. Officer Warnock then
tasered Beyshaud. Then Welling took Will from leaning with
his back against the boarded-up window to a face down
position on the sidewalk for handcuffing. After the incident,
Will had a bruise on his hip.

       Will El’s excessive force claim against Officer Welling
relates only to Welling’s initial use of force – the grab-and-
shove against the boarded-up window. No one disputes that
after Beyshaud arose and attempted to punch Officer Welling,
Welling was justified in taking Will to a face down position on
the sidewalk for handcuffing. See generally Appellees’ Br.
(repeatedly characterizing Officer Welling’s use of excessive
force as when he “grabbed Will El by the neck and slammed
him into a wall”).




                              3
        Given these facts, I disagree with the Majority’s
definition of the right at issue. The inquiry into the putative
right should be expressed this way:

       Whether an unarmed individual who arises to his
       feet in close range to a police officer, points at an
       officer, and ignores a gesture to sit back down
       has a Fourth Amendment right not to be grabbed
       and shoved backward into a vertical structure
       while not losing his footing.

Such an articulation includes the three omitted events that
would matter to every reasonable officer: that Will stood up
and extended an arm to point at an officer at close range; that
Will ignored Officer Welling’s gesture to sit down; and that, as
far as the complained of use of force, Welling did not tackle
Will or take him to the ground. By excluding these important
details, which are plainly evident from the video recording, the
Majority Opinion does not identify the right with the “high
‘degree of specificity’” required. Wesby, 138 S. Ct. at 590
(quoting Mullenix, 577 U.S. at 309) (emphasis added).1

1
  See City of Escondido, 139 S. Ct. at 503; see also Mann v.
Palmerton Area Sch. Dist., 872 F.3d 165, 173 (3d Cir. 2017)
(“[W]e must frame the right at issue in a more particularized,
and hence more relevant, sense, in light of the case’s specific
context, not as a broad general proposition.” (internal quotation
marks omitted)); Spady v. Bethlehem Area Sch. Dist., 800 F.3d
633, 638 (3d Cir. 2015) (holding that the Court “must define
the right allegedly violated at the appropriate level of
specificity” because to do otherwise would “controvert the rule
of qualified immunity that our cases plainly establish into a
rule of virtually unqualified liability simply by alleging




                                4
II.    OFFICER WELLING’S CONDUCT WAS NOT CLEARLY
       ESTABLISHED AS AN UNCONSTITUTIONAL USE OF
       EXCESSIVE FORCE.

       Under either formulation (the Majority’s or mine), the
constitutional right at issue was not clearly established. For a
constitutional right to be ‘clearly established,’ the legal
principle “must have a sufficiently clear foundation in then-
existing precedent.” Wesby, 138 S. Ct. at 589. Such a
foundation in precedent may rest on either “controlling
authority” or “a robust consensus of cases of persuasive
authority.” Ashcroft v. al-Kidd, 563 U.S. 731, 741-42 (2011)
(internal quotation marks omitted); see also Wesby, 138 S. Ct.
at 589-90; James v. N.J. State Police, 957 F.3d 165, 170 (3d
Cir. 2020). The Majority Opinion does not identify any
“factually analogous precedents of the Supreme Court [or] the
Third Circuit.” James, 957 F.3d at 170. Without controlling
authority to meet the ‘clearly established’ threshold, the
Majority relies instead on four decisions from other federal
appellate courts as persuasive authority.2

       While the ‘clearly established’ standard does “not
require a case directly on point,” those four cases fall well short
of “a robust consensus of persuasive authority.” al-Kidd,


violation of extremely abstract rights” (internal quotation
marks and citations omitted)).
2
 See Maj. Op. at III.B.2 (citing Montoya v. City of Flandreau,
669 F.3d 867 (8th Cir. 2012); Deville v. Marcantel, 567 F.3d
156 (5th Cir. 2009) (per curiam); Shreve v. Jessamine Cty.
Fiscal Court, 453 F.3d 681 (6th Cir. 2006); Thornton v. City of
Macon, 132 F.3d 1395 (11th Cir. 1998)).




                                5
563 U.S. at 741-42 (internal quotation marks omitted). None
of them involves a sufficiently analogous situation to this one
to be “clear enough that every reasonable official would
interpret [them] to establish the particular rule the plaintiff
seeks to apply.” Wesby, 138 S. Ct. at 590 (emphasis added).
In Montoya, a woman resisted handcuffing, and one police
officer grabbed her arm while another kicked her leg out from
underneath her. See 669 F.3d at 869-70. That kick caused the
woman to fall face first onto the ground and one officer to fall
on top of her and break her leg. See id. But the actions of
those officers and the degree of force that they used differ from
this case: Will was pushed backwards while maintaining his
footing, and he left with a bruised hip, not a broken leg. Deville
involved a traffic stop and an individual who refused to get out
of her vehicle. See 567 F.3d at 161. An officer grabbed and
pulled the woman out of the car, pushed her against it, and
handcuffed her resulting in a shoulder strain and lasting injury
to her right elbow. See id. Will El was not in a vehicle, was
not refusing to approach an officer, and did not leave with any
lasting injury. Shreve involved the execution of an arrest
warrant for a woman who refused to come out of her closet.
See 453 F.3d at 683-86. There, after entering the house, an
officer pepper sprayed the woman and jumped on her back with
his knee while she was on the ground. See id. But this case
does not involve a person hiding from police in her own home,
pepper spray, or that level of force. In Thornton, as part of a
civil property exchange, police officers charged into an
apartment, threw a person to the floor, handcuffed him, and
dragged him to the police vehicle. See 132 F.3d at 1398.
Again, that is different than a grab-and-shove-to-secure during
an investigatory stop on a sidewalk. If these out-of-circuit
cases constitute a robust consensus that “squarely governs” this




                                6
scenario, then we need a new level. Mullenix, 136 S. Ct. at
310.

        In reaching this outcome, the Majority Opinion places
unrealistic expectations on law enforcement officers.
According to the Majority, Officer Welling was supposed to
realize – in an instant, from four factually dissimilar out-of-
circuit decisions – that a grab-and-shove-to-secure under these
circumstances was clearly established as unconstitutional.
Apparently, in that split-second, Officer Welling should have
had recall of an Eighth Circuit case from 2012, a Fifth Circuit
case from 2009, a Sixth Circuit case from 2006, and an
Eleventh Circuit case from 1998 – all of which occurred in
different contexts and involved much greater force than the
grab-and-shove-to-secure at issue here. See Plumhoff v.
Rickard, 572 U.S. 765, 780 (2014) (rejecting that caselaw
clearly established a right for a scenario in which “certain facts
[were] more favorable to the officers”). Not only that, but
Officer Welling – in the same moment – needed to determine
whether those factually dissimilar, non-controlling cases
represented a robust consensus of persuasive authority. Even
if that were possible, that small handful of cases does not place
Officer Welling’s use of force “beyond debate,” such that it
was a clearly established Fourth Amendment violation. al-
Kidd, 563 U.S. at 741; see also Brosseau v. Haugen, 543 U.S.
194, 200 (2004) (concluding that a right was not clearly
established when the only relevant authority consisted of “a
handful of cases” from other circuits).

       Make no mistake, the Majority imposes a heightened
standard for qualified immunity so that it no longer protects
‘“all but the plainly incompetent or those who knowingly
violate the law.’” Mullenix, 136 S. Ct. at 308 (citation omitted).




                                7
Officers without the acumen to conduct a synapse-quick legal
analysis of factually dissimilar, out-of-circuit precedent will be
denied immunity and subject to suit for their actions. The
Majority responds that it is not applying a heightened standard
but rather the black-letter law of qualified immunity. Maj. Op.
at n.7. But in articulating the doctrine, the Supreme Court has
not imposed such a high standard on officers. See, e.g.,
Plumhoff, 572 U.S. at 578-80; Brosseau, 543 U.S. at 200. To
the contrary, the Supreme Court has recognized that “it is
sometimes difficult for an officer to determine how the relevant
legal doctrine, here excessive force, will apply to the factual
situation the officer confronts.” Kisela v. Hughes, 138 S. Ct.
1148, 1152 (2018) (internal quotation marks, alteration, and
citation omitted).3 Rather than acknowledge that difficulty, or
even that the appropriateness of Officer Welling’s use of force
is not “beyond debate,” al-Kidd, 563 U.S. at 741, the Majority
faults Officer Welling for failing to instantaneously distill a
loose collage of out-of-circuit caselaw into a robust consensus
of persuasive authority that would apply to the particular
circumstances of his use of force – which was less than the
amount of force used in any of those other cases.




3
 See also id. (“[P]olice officers are often forced to make split-
second judgments—in circumstances that are tense, uncertain,
and rapidly evolving—about the amount of force that is
necessary in a particular situation.” (internal quotation marks
and citation omitted)); Graham, 490 U.S. at 396 (“Not every
push or shove, even if it may later seem unnecessary in the
peace of a judge’s chambers violates the Fourth Amendment.”
(quotation omitted)).




                                8
        To bolster its outcome, the Majority looks to borrow
momentum from the factor-based tests of Graham v. Connor,
490 U.S. 386 (1989), and Sharrar v. Felsing, 128 F.3d 810 (3d
Cir. 1997). See Maj. Op. at III.B.2. But those factors, ten in
total, do not make this an “obvious case” or otherwise clearly
establish that Officer Welling’s use of force was
unconstitutional. Brosseau, 543 U.S. at 199 (recognizing that
the Graham factors may serve as a basis for a clearly
established right in an “obvious case”); see also James,
957 F.3d at 169.

        The Graham factors do not render Officer Welling’s use
of force excessive. As to the first factor – the severity of the
offense – the Majority concludes that the offense for which the
El brothers were detained (the underage purchase of tobacco)
was not severe. But this factor does not merit much, if any,
weight in the context of an officer, like Officer Welling, who
did not initiate the detention and who responded to a call for
backup. The Majority also concludes that the second and third
factors – the immediacy of the safety threat and efforts to resist
or evade arrest – were not met. But Will El arose and
disregarded a gesture to sit down. Do not standing suspects
pose more of a safety and flight risk than seated suspects?
From the “peace of a judge’s chambers,” Graham, 490 U.S. at
396 (quotation omitted), that difference may seem small, but
on the street, when a suspect increases the threat and flight
level, it is too much to read the Constitution as prohibiting
altogether the use of force.

       I find the Majority’s analysis of the Sharrar factors
similarly unconvincing. As to the first factor, the Majority
concludes that the Els were not violent or dangerous, see Maj.
Op. at III.B.2, but in a flash Beyshaud arose and attempted to




                                9
punch Officer Welling. Nor did Welling have the duration of
the detention to contemplate his use of force – as the Majority
suggests. See Maj. Op. at n.6. Rather, Officer Welling had to
make a split-second decision on his use of force: he had an
opportunity to secure Will after Will arose, disregarded a
gesture to sit down, and looked away. See id. at I.A. (“The
events that happened [surrounding Welling’s use of force]
cascaded quickly and were over in about ten seconds.”). The
Majority also counts the outnumbering of officers to detainees
as six to two. But that statistic alone does not provide an
accurate description. Only three of those officers were on the
sidewalk next to the El brothers, and one of those three,
Lieutenant Kacsuta, who was the object of Will El’s attention
at the moment of Officer Welling’s use of force, is smaller in
stature than the El brothers. Finally, it should not be minimized
that Will’s reported injury – a bruise on the hip – is minor.

       Under the Graham / Sharrar factors, this is not an
“obvious case” of excessive force. Brosseau, 543 U.S. at 199.
Instead, these factors generate uncertainty, and that further
undermines the Majority’s conclusion that Officer Welling
violated a clearly established constitutional right.

                             ***

       In sum, I concur in part and respectfully dissent in part.
As I understand the law, qualified immunity shields Officer
Welling from suit because at the time of the incident, it was not
clearly established that a grab-and-shove-to-secure, which
resulted in a bruise on the hip, constituted excessive force in
violation of the Fourth Amendment. Given the caselaw at the
time, these events occurred in the “hazy border between
excessive and acceptable force” in which law enforcement




                               10
officers are entitled to qualified immunity. Mullenix, 136 S.
Ct. at 312 (internal quotation marks and citation omitted).




                             11